— In a paternity proceeding, the appeal is from (1) an order of filiation of the Family Court, Kings County, dated July 3, 1974, and (2) an order of support of the same court, dated October 3, 1974. Orders affirmed, without costs. No inference should have been drawn from appellant’s failure to testify (see Family Ct. Act, § 531). However, the trial court specifically found petitioner’s testimony believable; the evidence, including petitioner’s testimony, was sufficient to constitute clear, convincing and *605entirely satisfactory proof of paternity. Rabin, Acting P. J., Latham, Cohalan, Margett and Brennan, JJ., concur.